Citation Nr: 1231649	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-00 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 20 percent for degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel



INTRODUCTION

The Veteran served on active duty from February 1994 to September 1997 and from December 2003 to March 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran was scheduled for a hearing before a Decision Review Officer at the RO in November 2008.  Prior to the hearing, in October 2008, the Veteran chose to cancel his hearing.  He has not requested that the hearing be rescheduled.  

The issue of entitlement to a rating in excess of 20 percent for degenerative changes of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A bilateral hearing loss disability has not been present at any time during the pendency of this claim.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in July 2007. 

In addition, the record reflects that service treatment and personnel records as well as post service VA treatment records have been obtained.  The appellant has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.
The Board acknowledges that no VA medical opinion has been obtained in response to this claim, but has determined that VA has no obligation to obtain an opinion in this case.  In this regard the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, as discussed below, there is no competent evidence of a current bilateral hearing loss disability under 38 C.F.R. § 3.385.  

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claims.


II.  Legal criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


III.  Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decisions, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his hearing loss is related to his active service.  Specifically, he alleges that he was exposed to loud noise while firing weapons as well as working on and driving military vehicles for long periods of time.  Additionally, he stated that he first noticed his worsening hearing after returning from Iraq.

Service treatment records show that audiometric testing conducted in August 1993, June 1997, and December 2003 revealed no hearing disability in either ear as defined by 38 C.F.R. § 3.385.  Furthermore, in a June 1997 report of medical history, the Veteran denied any hearing loss.  Service treatment records do not indicate any complaints of or treatment for hearing loss.  

A review of the service personnel records confirm that the Veteran served as a heavy wheel vehicle mechanic and further show that he was deployed to Southwest Asia from February 2004 to February 2005.  Thus, the records are consistent with the Veteran's reported service.  The Veteran's reported exposure to gunfire and other noises related to his MOS as heavy wheel vehicle mechanic is also consistent with his active service.  In the absence of any evidence contradicting the Veteran's reported service, the Board finds the Veteran's statements in that regard to be credible.  

Post service audiology records from the Veteran's employer include a May 2003 "baseline" audiogram revealing normal hearing.  Puretone thresholds demonstrated at the following frequencies did not meet the regulatory threshold under 38 C.F.R. § 3.385:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
5
10
LEFT
20
15
5
5
10

No speech discrimination scores were provided and no diagnosis was noted.  

An April 2005 audiogram also revealed normal hearing with no standard threshold shift.  Puretone thresholds demonstrated at the following frequencies did not meet the regulatory threshold under 38 C.F.R. § 3.385:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
5
5
LEFT
20
10
0
0
5

Again no speech discrimination scores or diagnoses were provided.
A March 2006 audiogram again revealed normal hearing with no standard threshold shift.  Puretone thresholds demonstrated at the following frequencies did not meet the regulatory threshold under 38 C.F.R. § 3.385:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
0
0
15
LEFT
10
10
5
5
15

Again no speech discrimination scores or diagnoses were provided.

A VA audiology record dated in September 2007 reflects subjective complaints of decreased hearing since deployment to Iraq.  After performing an audiologic assessment, the audiologist concluded that that the Veteran's hearing to be within the normal limits or borderline normal across all frequencies bilaterally.  Additionally, the audiologist noted that the Veteran's speech recognition was excellent, with 100 percent bilaterally.  She further stated that amplification was not needed.  The Veteran was instructed to return to audiology as needed.

Subsequent VA treatment records are negative for any follow-up audiological complaints, treatment, or assessments.

On review of the file, the Board finds the Veteran has established exposure to acoustic trauma during active service.  However, there is no evidence of any decrease in his hearing acuity during active service.  

Moreover, the Veteran is not shown to have any bilateral hearing loss to a degree of severity that constitutes a disability under 38 C.F.R. § 3.385.  Audiograms from the Veteran's employer show normal hearing, and a VA audiologist further stated that the Veteran's hearing was normal and speech recognition was excellent, bilaterally.  There was no further indication of any treatment for hearing loss or audiological assessments.  

The Board notes that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case the evidence affirmatively establishes that no bilateral hearing loss disability has been present at any time during the period of this claim.

Accordingly, the claim must be denied.

In arriving at the conclusion above the Board has considered the benefit-of-the doubt rule.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule is not for application.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for bilateral hearing loss is denied.



REMAND

Regarding the Veteran's claim for an increased rating for his degenerative changes of the lumbar spine, the Board finds that further development is warranted.  

Review of the record reflects that the Veteran was last provided a VA examination in September 2007 based on his claim for an increased rating.  Whether an examination is sufficiently contemporaneous to properly rate the current severity of the Veteran's disability depends on the particular circumstances of the individual case.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In this case, the Board notes that since the Veteran's September 2007 examination, he has received periodic treatment for continued complaints of low back pain, including complaints of bilateral lower extremity radiculopathy.  A February 2008 MRI showed evidence of radiculopathy without specifying whether the radiculopathy was unilateral or bilateral.  Furthermore, a 2009 MRI was performed to investigate whether surgery was recommended, based on the Veteran's complaints of radiating pain.  More recent 2009 treatment records indicate that surgery may have been recommended but that the Veteran was unsure if he wanted to proceed.  

The Board further notes that in September 2009, the RO granted service connection for right leg radiculopathy based on private treatment records indicating complaints of right leg pain.  However it remains unclear as to whether or not the Veteran also has left leg radiculopathy.  

In any event, it appears that the pathology associated with the Veteran's degenerative changes of the lumbar spine, including any associated neurological disorders, may have worsened since the September 2007 VA examination.   
Therefore, the Veteran should undergo an additional VA examination of his low back disability in order to accurately assess the severity, symptomatology, and manifestations of the disability.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).    

Additionally the record reflects that the Veteran receives ongoing treatment at the VA Medical Center (VAMC) in Columbia, South Carolina, as well as from private providers.  On remand, the RO should ensure that any pertinent, outstanding VA and/or private treatment records are associated with the claims files. 

Accordingly, the case is REMANDED for the following action:

1. 1. The AMC/RO should undertake appropriate development to obtain any outstanding records pertaining to the Veteran's low back disability during the period of this claim, to include pertinent private treatment records and VA treatment records from the Columbia VAMC since January 2012.  

2. Then, the RO/AMC should arrange for the Veteran to be afforded a VA examination with an appropriate physician for the purpose of ascertaining the current severity of his service-connected low back disability and all associated neurological impairment.  The physician should be requested to review the claims folders and any pertinent records in Virtual VA that are not in the claims folders.  All evaluations, studies and tests deemed necessary should be accomplished.  

The RO/AMC should ensure that the examiner provides all information required for rating purposes, including tests of joint movement against varying resistance.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also determine whether there is any neurological impairment due to the Veteran's service-connected low back disability.  If neurological impairment is found, the examiner should specifically identify the nerve or nerves that are affected by the Veteran's service-connected chronic lumbosacral strain, and discuss the severity of the impairment caused by the affected nerve(s).  In this regard, the examiner should state whether there is any paralysis of the affected nerve, and if so whether it is complete or incomplete, and whether such paralysis is mild, moderate or severe.

3. The RO/AMC should also undertake any other development it determines to be warranted.  Then, the RO/AMC should adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


